Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 1 of 27 PageID: 356



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

 SCHIFF FOOD PRODUCTS CO., INC.,              Case No.: 2:18-cv-09017-SDW-CLW
 a New York corporation doing business in
 New Jersey,                                  Civil Action

             Plaintiff,
       v.

 TURER       BITKISEL         URETIM
 HAYVANCILIK         INSAAT         SU
 URUNLERI ORMAN URUNLERI
 TARIM GIDA SANAYI VE TICARET
 ANONIM SIRKETI dba TURER
 BITKISEL A.S. TEPECIK MAH, a
 Turkish company doing business in New
 Jersey; CELSAN ITHALAT IHRACAT
 VE TICARET LIMITED SIRKETI, a
 Turkish company doing business in New
 Jersey,

             Defendants.


    PLAINTIFF SCHIFF’S OPPOSITION TO DEFENDANT CELSAN’S
   MOTION TO DISMISS OR STAY PROCEEDINGS AND TO COMPEL
  ARBITRATION, OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO
  VACATE DEFAULT, AND REPLY TO DEFENDANTS’ OPPOSITION TO
          SCHIFF’S MOTION FOR DEFAULT JUDGMENT

                                            Joseph E. Boury
                                            LITCHFIELD CAVO LLP
                                            420 Lexington Avenue, Suite 2104
                                            New York, NY 10170
                                            (212) 434-0100

                                            Attorney for Plaintiff Schiff Food
                                            Products Co., Inc.


                                       i
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 2 of 27 PageID: 357



                                          TABLE OF CONTENTS


 TABLE OF CONTENTS .......................................................................................... ii
 TABLE OF AUTHORITIES ................................................................................... iv

 INTRODUCTION .....................................................................................................1

 FACTUAL BACKGROUND ....................................................................................3
 ARGUMENT .............................................................................................................5

          I.       This Court Should Not Vacate the Default Because It Was
                   Caused by Defendants’ Culpable Conduct, a Significant,
                   Willful Delay, Which Resulted in Substantial Prejudice to
                   Schiff .....................................................................................................5

                   A.       Legal Standard ............................................................................5
                   B.       The Defendants’ Four-and-a-Half Year Delay in
                            Addressing the Adulteration Issue before and after Schiff
                            Filed Its Complaint Demonstrates Their Culpability and
                            the Prejudice Experienced by Schiff ...........................................7

          II.      This Court Should Grant Schiff’s Motion for Default Judgment
                   Because Equity Demands It ................................................................12
          III.     This Court Should Not Dismiss This Action, and at Most
                   Should Stay Proceedings under 9 U.S.C. § 3 ......................................13

          IV.      This Court Has Personal Jurisdiction over Turer and New
                   Jersey Is the Appropriate Forum for This Dispute ..............................14
                   A.       This Court Has Specific Jurisdiction over Turer Because
                            Many Facts of the Case Tie Turer to New Jersey .....................15
                   B.       This Court May Exercise General Jurisdiction over Turer
                            Because Turer’s Extensive Involvement with the Forum
                            is Continuous and Systematic ...................................................17
                   C.       Turer’s Argument to Transfer This Case to New York
                            under Forum Non Conveniens Is Unfounded and Yet
                            Another Meritless Delay Tactic ................................................18

                                                              ii
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 3 of 27 PageID: 358



 CONCLUSION ........................................................................................................20




                                                          iii
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 4 of 27 PageID: 359



                                        TABLE OF AUTHORITIES

 CASES
 Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102 (1987) ............................17

 Berthelsen v. Kane, 907 F.2d 617 (6th Cir. 1990) .....................................................6

 Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017) ....................14
 Buffalo Molded Plastics, Inc. v. Omega Tool Corp., 344 B.R. 394 (Bankr. W.D.
    Pa. 2006) .............................................................................................................10

 Comdyne I, Inc. v. Corbin, 908 F.2d 1142 (3d Cir. 1990).......................................13

 D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94 (3d Cir. 2009) ...............................17

 Daimler AG v. Bauman, 571 U.S. 117 (2014) .........................................................14

 DirectTV Inc. v. Pepe, 431 F.3d 162 (3d Cir. 2005)................................................13

 Doering v. Copper Mountain, Inc., 259 F.3d 1202 (10th Cir. 2001) ......................17
 Emcasco Ins. Co. v. Sambrick, 834 F.2d 71 (3d Cir. 1987) ......................................6

 Feliciano v. Reliant Tooling Co., 691 F.2d 653 (3d Cir. 1982) ................................6

 Gambone v. Lite-Rock Drywall Corp., 124 Fed. Appx. 78 (3d Cir. 2005) ...............9
 Gross v. Stereo Component Systems, Inc., 700 F.2d 120 (3d Cir. 1983) ..................6

 Harris v. Bennett, 746 Fed. Appx. 91 (3d Cir. 2018) ..............................................13

 Helicopteros Nacionales de Columbia v. Hall, 466 U.S. 408 (1984) .............. 15, 17
 Hritz v. Woma Corp., 732 F.2d 1178 (3d Cir. 1984) ........................................ 11, 12

 Int’l Shoe v. Washington, 326 U.S. 310 (1945) ................................................ 15, 17

 J & H Int’l. v. Karaca Zucciye Tic. San A.S., 2012 U.S. Dist LEXIS 142914, at *1
    (D.N.J. Oct. 3, 2012, No. 2:10-CV-03975) ........................................................19

 Jesner v. Arab Bank, PLC, 138 S. Ct. 1386 (2018) .................................................14

 Link v. Wabash R.R. Co., 370 U.S. 626 (1962) .......................................................12

                                                             iv
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 5 of 27 PageID: 360



 N.J. Lawyers’ Fund for Client Prot. v. Stewart Title Guar. Co., 1 A.3d 632 (N.J.
    2010) ...................................................................................................................18

 Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980) ............................................12
 Tozer v. Charles A. Krause Milling Co., 189 F.2d 242 (3d Cir. 1951) .....................6

 United States v. $55,518.05 in U.S. Currency, 728 F.2d 192 (3d Cir. 1984) ............5

 Walden v. Fiore, 71 U.S. 277 (2014) ................................................................ 15, 16
 World Entm’t Inc. v. Brown, 487 Fed. Appx. 758 (3d Cir. 2012) .......................9, 11

 STATUTES
 9 U.S.C. § 2 ..............................................................................................................13
 9 U.S.C. § 3 ...................................................................................................... passim

 RULES
 Fed. R. Civ. P. 8(b) ....................................................................................................5

 OTHER AUTHORITIES
 Restatement (Third) of Agency § 1.01 (2006).........................................................18




                                                               v
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 6 of 27 PageID: 361



                                  INTRODUCTION

       Plaintiff Schiff Food Products Co., Inc. (“Schiff”) is relieved that Defendants

 Celsan and Turer have finally arrived at the “negotiating table,” even if only to try

 to avoid a final, executable default judgment. More than four-and-a half years have

 passed since Schiff was forced to recall peanut-tainted cumin supplied by

 Defendants to protect the public health. Schiff spent millions of dollars in the

 process. Between the recall and this lawsuit, Defendants once communicated that

 they would help solve the adulteration and recall problem, then became unavailable

 for negotiation, then flipped their position, denying any and all involvement or

 responsibility for the recall and refusing to negotiate further.

       This Court must not vacate the Default it entered against Defendants and

 should grant Schiff’s Motion for Default Judgment against Defendants. Defendants,

 large and sophisticated international spice companies, have no excuse for not

 knowing how to defend themselves in their primary market, the United States. This

 Court had a sound basis to enter Default against Defendants and, contrary to

 Defendants’ assertions, has little reason to vacate the Default now. Further, this

 Court should grant Schiff’s Motion for Default Judgment because considerations of

 equity demand it. Schiff has experienced substantial prejudice as a result of

 Defendants’ inexcusable delay, and Defendants should not be allowed to jump back




                                            1
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 7 of 27 PageID: 362



 into this case unscathed over a year after it began, which was about three and half

 years after Schiff first noticed Defendants of the cumin adulteration.

       Additionally, Celsan’s Motion to Dismiss this case should be denied. Schiff’s

 Complaint alleges a prima facie case for relief based on credible factual history. If

 this Court does not grant Schiff’s Motion for Default Judgment because it decides it

 must act pursuant to the Federal Arbitration Act, it should at most stay the case to

 permit arbitration, as the statute provides at 9 U.S.C. § 3. In the event that this Court

 mandates arbitration and the Defendants don’t show up for arbitration, dismissing

 this case would have the prejudicial effect of requiring Schiff to restart its Court

 proceedings, instead of picking back up where the case is now. Defendants’ delay

 supports staying, instead of dismissing, this case.

       Finally, Turer’s lack of personal jurisdiction and forum non conveniens

 arguments are unfounded and should be ignored. Turer admits that the United States

 is its primary market and sells spices through its New Jersey brokers with the

 understanding that products will end up in New Jersey. The broker contracts

 appended to Turer’s motion—to which Turer admits it was a party—have their

 broker’s and Schiff’s New Jersey addresses on them. Turer traveled to New Jersey

 to attend a business meeting with Schiff, arranged by another of Turer’s New Jersey

 spice brokers, (at which, by the way, Turer was properly served notice of this case).

 The two New Jersey spice brokers referenced are two of only three brokers Turer


                                            2
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 8 of 27 PageID: 363



 uses to sell spices into the United States. Turer’s U.S. commerce reaps the benefits

 of the New Jersey forum. It simply has no grounds on which it can wriggle out of

 this case.1

                            FACTUAL BACKGROUND

        Defendants have stalled resolution of this case by first indicating a willingness

 to cooperate, then by going silent, and finally, after substantial delay, by reversing

 its position and refusing to negotiate or admit any responsibility for the tainted cumin

 it supplied Schiff.

 Celsan Ithalat Ihracat ve Ticaret Limited Sirketi (“Celsan”) and Turer Bitkisel

 (“Turer”) supplied Schiff with implicated lots of adulterated cumin between March

 2014 and September 2014 pursuant to four separate purchase orders. Dkt. 1 ¶¶ 13-

 21; Dkt. 25-1 p. 15; Dkt. 29-2, 29-3, 29-4. In December 2014, Schiff learned by

 laboratory testing that the cumin it purchased from Celsan and Turer was adulterated

 by peanuts and/or peanut protein. Id. at ¶ 22; A. Garrett Decl. Ex. A. Immediately




 1
   This brief responds to: (1) Celsan’s Brief in Support of Cross-Motion to Vacate
 Default and in Opposition to Plaintiff’s Request for Default Judgment, Dkt. 23-1;
 (2) Celsan’s Memorandum of Law in Support of its Motion to Compel Arbitration
 and Dismiss or Stay Proceedings, Dkt. 25-1; and (3) Turer’s Memorandum of Law
 in Opposition to Motion for Entry of Default Judgment and in Support of Cross-
 Motion to Vacate Default, Dkt. 29-8. Schiff has written this brief consistent with
 the limitations of Local Rule 7.1, which permits a greater page limit for a brief in
 opposition to a dispositive motion.

                                            3
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 9 of 27 PageID: 364



 thereafter, Schiff began recalling the cumin and negotiating payment with customers

 who suffered damages as a result. Id. at ¶¶ 23-28.

       Less than a month later, on January 7, 2015, outside counsel for Schiff emailed

 and FedEx’d letters to Celsan and Turers’ principals informing them of the

 adulteration, the implicated lots, the recall, and Schiff’s expectation that Celsan and

 Turer would help pay for the liability they created. A. Garrett Decl. Ex. A. Celsan

 and Turer initially responded positively, indicating that they would help remedy the

 harm. J. Krausz Decl. ¶ 11; A. Garrett Decl. Ex. B; Ex. F. After their initial

 responses, however, Celsan and Turer became difficult to engage. J. Krausz Decl. ¶

 12. In November 2016, Defendants indicated to Schiff’s Turkish counsel a change

 in position by denying all liability and refusing to pay for any of the costs associated

 with their adulterated product. J. Krausz Decl. ¶ 13; A. Garrett Decl. Ex. F. After

 unsuccessful attempts to engage Celsan and Turer, Schiff filed its Complaint in May

 2018. Dkt. 1.

       On June 27, 2018, Schiff’s Chief Administrative Officer, Mr. Joseph Krausz,

 attended a meeting with Turer coordinated by a third-party broker, Champon &

 Yung, Inc. (“Yung”). J. Krausz Decl. ¶ 16; Dkt. 29-1 (H. Cica Decl.) ¶ 21. In

 coordinating the meeting, Yung indicated that the purpose of the meeting was to

 arrange new contracts between Schiff and Turer. J. Krausz Decl. ¶ 18; H. Cica Decl.




                                            4
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 10 of 27 PageID: 365



 ¶ 23. Schiff identified this meeting as an opportunity to serve Turer notice of this

 lawsuit and properly served Turer at the meeting. J. Krausz Decl. ¶ 20.

                                     ARGUMENT

      I.   This Court Should Not Vacate the Default Because It Was Caused by
           Defendants’ Culpable Conduct, a Significant, Willful Delay, Which
           Resulted in Substantial Prejudice to Schiff
       This Court should not vacate the Default it rightfully entered after Defendants

 failed to show up in this case to defend themselves. As the Court announced in its

 Order and Entry of Default, Defendants failed to “plead or otherwise defend” against

 Schiff’s claims for damages incurred as a result of Defendants’ tainted cumin, in

 violation of Fed. R. Civ. P. 8(b). Dkt. 15, 16. Defendants’ late arrival to the case is

 not excusable, nor does it undo the prejudice suffered by Schiff as it waited and

 continues to wait to collect for its losses caused by Defendants. In the event that this

 Court stays the case under 9 U.S.C. § 3, vacating the Default could potentially have

 the detrimental effect of delaying relief further, should Defendants again stop

 participating in the resolution of this dispute during arbitration.

              A.     Legal Standard
       This Court may only set aside a default for “good cause” shown. Fed. R. Civ

 P. 55(c). To determine whether “good cause” exists to set aside the default, this

 Court must consider “(1) whether the plaintiff will be prejudiced; (2) whether the

 defendant has a meritorious defense; [and] (3) whether the default was the result of


                                            5
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 11 of 27 PageID: 366



 the defendant’s culpable conduct.” United States v. $55,518.05 in U.S. Currency,

 728 F.2d 192, 195 (3d Cir. 1984) (citations omitted).

       Celsan cites to a Sixth Circuit case for the proposition that “delay alone is not

 a sufficient basis for establishing prejudice,” but the Third Circuit has viewed the

 issue differently. Celsan Cross-Mot., Dkt. 23-1 p. 5 (quoting Berthelsen v. Kane, 907

 F.2d 617, 621 (6th Cir. 1990)). In Emcasco Ins. Co. v. Sambrick, this Court

 suggested that, in certain circumstances, delay may be an appropriate basis to

 establish prejudice. See 834 F.2d 71, 74 (3d Cir. 1987) (opining that delay may

 establish prejudice in “rare” circumstances). In the case cited by Emcasco for this

 assertion, this Court determined that a mere two-week delay was not long enough to

 establish prejudice. Id. (Citing Feliciano v. Reliant Tooling Co., 691 F.2d 653, 656

 (3d Cir. 1982)).

       Other cases cited by Celsan for the proposition that delay is an insufficient

 basis to establish prejudice contain some defect in notice, service, or procedure that

 is distinguishable from the circumstances here. In Tozer v. Charles A. Krause

 Milling Co., the Third Circuit set aside a default judgment because the defendant had

 no actual knowledge that the lawsuit commenced. 189 F.2d 242, 245-46 (3d Cir.

 1951). In Gross v. Stereo Component Systems, Inc., the Circuit set aside a default

 judgment because “defendant’s conduct in failing to timely answer was not willful.”

 700 F.2d 120 (3d Cir. 1983). As discussed infra, Defendants’ extensive delay in


                                           6
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 12 of 27 PageID: 367



 participating in this dispute both before and after Schiff’s Complaint was filed

 demonstrate willfulness and recklessness, suggesting that delay is a permissible

 basis for this Court to maintain its Default and grant default judgment here. Further,

 Schiff has experienced prejudice from Defendants’ delay beyond merely “having to

 wait.” Infra, Section I.B.

              B.     The Defendants’ Four-and-a-Half Year Delay in Addressing
                     the Adulteration Issue before and after Schiff Filed Its
                     Complaint Demonstrates Their Culpability and the
                     Prejudice Experienced by Schiff
       This Court should not vacate its Default because Schiff has been and continues

 to be strongly prejudiced by Defendants’ delay, and because Defendants brought

 about this Court’s Entry of Default by knowing about this lawsuit but deciding

 nevertheless not to respond. Further, it is unclear whether any of either Defendants’

 claimed defenses have any merit. Regardless of Defendants’ potential defenses,

 their knowing delay in negotiating prior to the filing of Schiff’s Complaint and in

 responding to this lawsuit demonstrate Defendants’ culpability and that vacatur of

 the Default would further prejudice Schiff.

       Schiff has experienced prejudice in several ways as a result of Defendants’

 conduct. Schiff has been deprived of the money owed it by Defendants as a result of

 the tainted cumin recall, which it could have used in any number of ways—capital

 improvements, expansion, investment, and so on. By stalling relief, Defendants

 have had the benefit of those monies in the interim. Further, the tarnish on Schiff’s

                                           7
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 13 of 27 PageID: 368



 reputation for the adulteration has lived on as Schiff still has no judgment vindicating

 its involvement in the adulteration. Most significantly, as time has passed, important

 discoverable information in Turkey, including about Defendants’ quality assurance

 processes and the cumin lots at issue, has potentially vanished as Defendants likely

 have updated their equipment and policies, and freely conducted their business,

 without regard to this lawsuit and the associated obligation to preserve all documents

 and information potentially relevant to the litigation. Schiff is particularly vulnerable

 to this type of prejudice because of Defendants’ remote location, which presents

 unique difficulties for Schiff in holding Defendants accountable for any lost

 information related to this dispute.

       Regarding the culpability prong of the inquiry, the Default entered against

 Defendants was undeniably a result of their willful, delaying conduct. Schiff noticed

 the Defendants about the adulteration in January of 2015, more than four-and-a-half

 years ago. A. Garrett Decl. Ex. A. Schiff repeatedly communicated with Defendants

 between that date and the filing of the Complaint. J. Krausz Decl. ¶¶ 10-24. Schiff’s

 repeated communications to Defendants effectively put Defendants on notice that

 Schiff intended to pursue its claim against them.

       Turer’s conduct in this proceeding resulted in the Clerk’s Entry of Default

 because Turer (1) received proper service and notice of a lawsuit in this United States

 Court; (2) did not comply with the Federal Rules of Civil Procedure and had its


                                            8
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 14 of 27 PageID: 369



 Answer stricken; and (3) did not bother with the case again until Schiff’s Motion for

 Default Judgment was noticed.2 J. Krausz Decl. ¶¶ 19-24; Dkt. 11.

       Citing H. Cica’s Declaration, Dkt. 29-1, Turer argues that it did not receive

 sufficient service in part because Ozer Turer attempted to refuse to take Schiff’s

 service papers in hand. Dkt 29-8 p. 8. But “in-hand delivery [is] not always

 necessary for proper service of process under Rule 4 of the Federal Rules of Civil

 Procedure.” World Entm’t Inc. v. Brown, 487 Fed. Appx. 758, 761 (3d Cir. 2012)

 (citing Gambone v. Lite-Rock Drywall Corp., 124 Fed. Appx. 78, 79 (3d Cir. 2005)

 (holding that leaving papers on doorstep after the front door was slammed in an

 attempt to evade service and announcing service constituted sufficient service)). H.

 Cica’s Declaration effectively admits that service was sufficient because the meeting

 at which Turer’s owner was served was arranged independently by one of Turer’s

 three American brokers unaffiliated with Schiff, Yung. ¶¶ 21-29. At the meeting,

 Schiff attempted and announced face-to-face, in-person service. Id. The Declaration

 even admits that Yung, not Schiff, coordinated the meeting, ¶ 1, that the purpose of

 the meeting was business development, ¶ 23, and that Schiff expressed trepidation

 about meeting with Turer but was “willing to talk,” ¶ 24. We know of no case law

 2
  Turer insists that sworn declarations and/or affidavits are somehow not of probative
 value, Dkt. 29-8 p. 8, but the Third Circuit (and likely most, if not all, courts across
 the country) have a long history of treating sworn statements as potentially probative
 factual evidence. See e.g., Dempsey v. Bucknell Univ., 834 F.3d 457, 479 (3d Cir.
 2016) (holding an affidavit to be sufficient evidence to prevent dismissal of action).

                                            9
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 15 of 27 PageID: 370



 that states that, if a Complainant knows it will be in the same place at the same time

 as an intended Defendant, the Complainant must warn the intended Defendant ahead

 of time of his intent to serve process.

         At their meeting with Yung, Turer was thereby noticed of the Complaint

 and subject to the Federal Rules of Civil Procedure. J. Krausz Decl. ¶¶ 22-24. It

 violated the rules by filing a defective Answer and by never seeking to cure the

 defect or respond further to the Complaint. Dkt. 4. It is therefore undeniable that

 Turer acted culpably in bringing about the Default.

       After “learning of the pendency of this action,” Turer argues, it “erroneously

 believe[ed]” its Answer was sufficient. Dkt. 29-8 p. 8. If Turer learned of the action,

 did it not learn of the Court’s Order striking its answer? Dkt. 11. Did it not inquire

 further into the lawsuit, hoping it would instead disappear? Turer is a sophisticated

 business entity and the United States is one of its primary markets. A. Garrett Decl.

 Ex. C. (Turer’s website statements explaining its sophistication and presence in the

 American market). This Court should not lend credence to Turer’s “erroneous

 belief” that its defective Answer and delay were excusable. Turer’s presence in the

 United States and sophistication demand a higher level of competence. Cf. Buffalo

 Molded Plastics, Inc. v. Omega Tool Corp., 344 B.R. 394, 404 (Bankr. W.D. Pa.

 2006) (expecting a sophisticated business entity to be able to comply with statutory

 requirements because of its sophistication); A. Garrett Decl. Ex. C.


                                           10
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 16 of 27 PageID: 371



       Similarly, Celsan received proper service of this United States lawsuit

 pursuant to Hague Convention requirements but argues that it made a “mistake” by

 not submitting an Answer in the proper forum. Dkt. 15 pp. 1-2, 6-7; Dkt. 23-1 p. 8.

 As a properly served, sophisticated business entity availing itself of the American

 market, Celsan’s insistence that it didn’t answer the Complaint as a result of

 “mistake” should not carry any weight.

       In conclusion, both Turer and Celsan’s delay in defending themselves in this

 dispute before and after the Complaint was filed prejudiced Schiff substantially and

 culpably led to the Default. Celsan’s brief captures the culpability threshold met by

 both parties for the Default to remain in place: “[r]eckless disregard for repeated

 communications from plaintiffs and the court . . . can satisfy the culpable conduct

 standard.” Dkt. 23-1 p. 12 (quoting Hritz v. Woma Corp., 732 F.2d 1178 (3d Cir.

 1984)); see also World Entm’t Inc., 487 Fed. Appx. at 761 (“As to the [culpability]

 consideration, showing ‘willfulness’ or ‘bad faith’ on part of the defendant leading

 to the entry of default suffices to show culpable conduct.”) (Citation omitted). Here,

 Celsan and Turer have willfully disregarded this dispute to Schiff’s detriment. The

 Default must remain in place either for purposes of granting default judgment or, in

 the event that this Court stays the case under 9 U.S.C. § 3 and Defendants stall

 arbitration proceedings, so that this Court can pick up where it left off and relief is

 not delayed further.


                                           11
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 17 of 27 PageID: 372



       II.   This Court Should Grant Schiff’s Motion for Default Judgment
             Because Equity Demands It
         This Court should grant Schiff’s Motion for Default Judgment and not permit

 Defendants to continue litigating this dispute after knowingly waiting nearly three-

 and-a-half years before Schiff filed its Complaint and more than a year after Schiff

 filed the Complaint to dispute Schiff’s claims. When considering whether to enter a

 default judgment, this Court is authorized to act on equitable grounds. Hritz, 732

 F.2d at 1180–81. Citing the Supreme Court of the United States, the Third Circuit in

 Hritz stated:

         It is well settled in this Circuit that the entry of a default judgment is
         left primarily to the discretion of the district court. As Justice Harlan
         explained in the parallel context of sanctions for failure to prosecute a
         claim, a trial court's discretion to dismiss a Complaint is a power of
         "ancient origin" that

                 has generally been considered an "inherent power,"
                 governed not by rule or statute but by the control
                 necessarily vested in courts to manage their own affairs so
                 as to achieve the orderly and expeditious disposition of
                 cases. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31, 82
                 (1962); see also Roadway Express, Inc. v. Piper, 447 U.S.
                 752, 765 (1980).
         ....
         Between the extremes of repeated contumacious conduct and innocent
         procedural error are the manifold instances of neglect and inadvertence
         that require trial courts to weigh the equities of the situation and the
         need for the efficacious resolution of controversies.

 Id.
         In light of Defendants’ willful delays in participating in this dispute, their

 notice and knowledge of the action, and their sophistication, it would be inequitable

                                             12
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 18 of 27 PageID: 373



 to permit them to continue litigating this case. As a matter of policy, a defendant

 should not be able to rid itself of all negative consequences resulting from such

 delinquency.

       “A default is treated as an admission of the facts alleged” and once a default

 is entered, a “plaintiff may still be required to prove that she is entitled to the

 damages that she seeks.” Harris v. Bennett, 746 Fed. Appx. 91, 93–94 (3d Cir. 2018)

 (citing Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990); DirectTV

 Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir. 2005)). Here, the Default should remain

 intact, which preserves Defendants’ concession of Schiff’s allegations. Because

 Schiff’s Complaint, the Default, and the Motion for Default Judgment establish a

 conceded case on well pled facts and the resulting “sum certain” damages, this Court

 can award default judgment to Schiff without further inquiry. Id.; Dkt. 1; Dkt. 15;

 Dkt. 16; Dkt. 18 pp. 18–19. Under this authority, this Court should grant Schiff’s

 Motion for Default Judgment.

    III.   This Court Should Not Dismiss This Action, and at Most Should Stay
           Proceedings under 9 U.S.C. § 3
       Celsan’s Motion to Dismiss this case should be denied. Schiff’s Complaint

 makes a prima facie case for relief based on credible, factual history, Schiff effected

 proper service upon Defendants, and this Court has jurisdiction over Defendants.

       Celsan has offered two arbitration options to this Court in its brief: dismissal

 of the case under 9 U.S.C. § 2 to compel the parties to arbitrate, or to stay the case

                                           13
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 19 of 27 PageID: 374



 until arbitration is complete under 9 U.S.C. § 3. Dkt. 25-1 p. 8. Dismissal is

 inappropriate for the above reasons. Dismissing the case would presumably force

 Schiff to restart federal court proceedings in the event that Defendants don’t show

 up for arbitration, which would delay resolution of this case even further.

       Therefore, if this Court does not grant default judgment despite the legal

 authority and strong factual basis to award it, discussed in Section II supra, Schiff is

 willing, in the alternative, to commence binding arbitration with both Defendants if

 the Court stays the case under 9 U.S.C. § 3. Schiff is willing to draft a concise motion

 or request for stay separate from this briefing if the Court deems it necessary.

    IV.    This Court Has Personal Jurisdiction over Turer and New Jersey Is
           the Appropriate Forum for This Dispute
       This Court has personal jurisdiction over Turer. The Supreme Court of the

 United States “has held that a federal court may exercise personal jurisdiction over

 a foreign corporate defendant” if the defendant is “at home” in the forum “or if the

 activities giving rise to the lawsuit occurred or had their impact here.” Jesner v. Arab

 Bank, PLC, 138 S. Ct. 1386, 1480 (2018) (citing Daimler AG v. Bauman, 571 U.S.

 117, 134 (2014)).

       This Court has specific personal jurisdiction over Turer because Schiff’s suit

 against Turer arises “out of or relate[s] to [Turer]’s contacts with the forum.” Bristol-

 Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017) (citations

 omitted). This Court also has general personal jurisdiction over Turer because Turer

                                            14
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 20 of 27 PageID: 375



 sells its products into the United States substantially through New Jersey and can

 therefore be fairly characterized as having “continuous and systematic” contact with

 the State. Helicopteros Nacionales de Columbia v. Hall, 466 U.S. 408, 416–17

 (1984). This Court’s exercise of jurisdiction over Turer comports with “traditional

 notions of fair play and substantial justice,” and is therefore Constitutional and

 proper. Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945) (citations and quotation

 omitted).

       Additionally, this Court should deny Turer’s request for transfer of this case

 to New York on forum non conveniens grounds because the events from which this

 case arose occurred in New Jersey, and Schiff and Turer’s brokers, parties relevant

 to this case, reside in New Jersey.

              A.     This Court Has Specific Jurisdiction over Turer Because
                     Many Facts of the Case Tie Turer to New Jersey
       This Court has personal specific jurisdiction over Turer because its actions in

 this dispute were largely based in New Jersey.

       “The proper question” in determining personal specific jurisdiction is

 “whether the defendant’s conduct connects him to the forum in a meaningful way.”

 Walden v. Fiore, 71 U.S. 277, 290 (2014). The inquiry “focuses on the relationship

 among the defendant, the forum, and the litigation.” Id. at 284 (citations and

 quotation marks omitted). To establish specific jurisdiction, “the relationship [to the

 forum] must arise of contacts that the defendant himself creates with the forum

                                           15
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 21 of 27 PageID: 376



 State,” and “the defendant’s suit-related conduct must create a substantial

 connection with the forum.” Id.

       Here, it is apparent that Turer has created a substantial relationship with New

 Jersey of its own volition and that its conduct related to this case demonstrates a

 substantial connection with New Jersey. Specifically:

    • Turer knowingly entered into contracts with Schiff, a business operating in
      New Jersey; see e.g., Dkt. 29-4.

    • Turer knew its product was being delivered to Schiff’s New Jersey facility
      and may have acted to accommodate the tainted cumin’s New Jersey
      destination; Id.

    • One of only three United States brokers used by Turer, Sayia, operates out of
      New Jersey. A. Garrett Decl. Ex. E. Sayia was centrally involved in the facts
      of this case because it brokered the contracts for the cumin at issue; see e.g.,
      Dkt. 29-4; H. Cica Decl. ¶¶ 8–17.

    • Another of Turer’s three United States brokers, Yung, independently arranged
      a business development meeting between Schiff and Turer in New Jersey.
      Although that meeting was intended to be a business development meeting,
      the parties understood that their adulterated cumin dispute would be a subject
      of the meeting; H. Cica Decl. ¶ 24; J. Krausz Decl. ¶ 18.

    • Turer’s executives, including its owner, its owner’s wife, and H. Cica,
      traveled to New Jersey for said business meeting arranged by Yung and
      received service for this case while at the meeting. H. Cica Decl. ¶¶ 25, 27; J.
      Krausz Decl. ¶ 21.

    • Turer has created its own substantial contact with New Jersey by conducting
      all of its U.S. business through two New Jersey brokers, with whom Turer
      chose to work.




                                          16
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 22 of 27 PageID: 377



       The adulterated cumin at issue was brokered through Turer’s standard “stream

 of commerce,” i.e., “the regular and anticipated flow of products” into the United

 States, through New Jersey. Asahi Metal Indus. Co. v. Superior Court, 480 U.S.

 102, 117 (1987) (Brennan J., concurring). Turer has the minimum contacts with

 New Jersey and the specific contacts with New Jersey related to this case to be

 subject to this Court’s jurisdiction.

                B.   This Court May Exercise General Jurisdiction over Turer
                     Because Turer’s Extensive Involvement with the Forum is
                     Continuous and Systematic
       This Court has general jurisdiction over Turer in addition to specific

 jurisdiction because Turer does most of its United States business through New

 Jersey and is therefore “at home” in the State.

       This Court can exercise general personal jurisdiction over Turer if its contacts

 with New Jersey are “continuous and systematic.” Helicopteros Nacionales de

 Columbia, 466 U.S at 416–17; Int’l Shoe Co., 326 U.S. at 320. A corporate

 defendant’s solicitations of “business in the state through a local office or agents”

 and “the volume of business conducted in the state by the corporation” are key

 considerations to determining whether Turer’s connection to New Jersey is

 “continuous and systematic.” D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94, 107

 (3d Cir. 2009) (citing Doering v. Copper Mountain, Inc., 259 F.3d 1202, 1210 (10th

 Cir. 2001)).


                                          17
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 23 of 27 PageID: 378



       Two of Turer’s three United States brokers operate in New Jersey. A. Garrett

 Decl. Ex. E (Sayia); Ex. D (Yung). The United States is one of Turer’s primary

 markets. A. Garrett Decl. Ex. C. It is highly likely, therefore, that Turer conducts

 most of its United States business, and a large portion of its entire business, through

 New Jersey. Further, because of the brokers’ location and Turer’s willingness to fly

 to New Jersey for a business development meeting, it is likely that Turer has visited

 New Jersey for business on more than just the June 27, 2018 occasion. Further, as

 brokers authorized to make deals on behalf of Turer and subject to Turer’s control,

 Sayia and Yung are “agents” of Turer located in New Jersey. N.J. Lawyers’ Fund

 for Client Prot. v. Stewart Title Guar. Co., 1 A.3d 632, 639 (N.J. 2010) (quoting

 Restatement (Third) of Agency § 1.01 (2006)). It is thus apparent that Turer has

 “continuous and systematic” contact with the New Jersey forum.

       Because New Jersey is effectively a “portal” between Turer and the United

 States market, this Court can fairly hold that Turer is connected to New Jersey

 continuously and systematically and therefore subject to its general jurisdiction.

              C.     Turer’s Argument to Transfer This Case to New York
                     under Forum Non Conveniens Is Unfounded and Yet
                     Another Meritless Delay Tactic
       New Jersey is the appropriate forum for this action for a simple, irrefutable

 reason: all business conducted related to this case was conducted in New Jersey.

 Turer’s forum non conveniens argument is consistent with Turer’s pattern of


                                           18
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 24 of 27 PageID: 379



 conduct, with which Schiff is familiar—delay whenever possible. Turer’s endgame

 here is to force Schiff to chase it into another forum and restart its attempt to seek

 relief all over again. Fortunately, the forum non conveniens analysis counsels in

 favor of keeping this case in New Jersey.

       As Turer states, Dkt. 29-8 p. 11, the forum non conveniens analysis requires

 consideration of three factors: (1) the availability of an adequate alternative forum;

 (2) the amount of deference due to the plaintiff’s choice of forum; and (3) the balance

 of the private and public interest factors. See e.g., J & H Int’l. v. Karaca Zucciye

 Tic. San A.S., 2012 U.S. Dist LEXIS 142914, at *1 (D.N.J. Oct. 3, 2012, No. 2:10-

 CV-03975) (Wigenton, J.).

       Turer asserts that New York is a more appropriate forum because Schiff and

 Sayia are both New York corporations. Dkt. 29-8, p. 11. But the more persuasive

 fact is that both Schiff and Sayia have their principal places of business in New

 Jersey. Schiff’s headquarters and operations are in New Jersey, it uses its New Jersey

 address in business, and it operated from New Jersey when it engaged with Turer in

 the events from which this dispute arise. Sayia uses its New Jersey address on its

 contracts and lists only its New Jersey address on its website, presumably as the

 location of its actual operation, not just its registered agent. A. Garrett Decl. Ex. E.

       Because the events from which this case arose occurred in New Jersey,

 Plaintiff’s choice of New Jersey as a forum is the correct one and should be given


                                           19
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 25 of 27 PageID: 380



 deference. Turer dismisses the New Jersey address of Schiff’s settlement payee

 Goya as irrelevant because Goya was a customer of Schiff’s customer. But as a result

 of the contractual relationship of Schiff, Schiff’s customer, and Goya, and Turer’s

 tainted cumin, Schiff was forced to make a payment on behalf of Goya’s subrogee.

 Coming to New Jersey presents no difficulty to Turer; through its business trip(s) to

 New Jersey, Turer has demonstrated its ability to enter the forum without hardship.

 H. Cica Decl. ¶¶ 25, 27.

                                   CONCLUSION

       For the foregoing reasons, Schiff respectfully requests that this Court maintain

 its Default and grant Schiff’s Motion for Default Judgment. In the alternative, Schiff

 requests that this Court stay, and not dismiss, this case and require the parties to

 arbitrate under 9 U.S.C. § 3.




 August 19, 2019                               Respectfully submitted,

                                               s/ Joseph E. Boury
                                               Joseph E. Boury
                                               LITCHFIELD CAVO LLP
                                               420 Lexington Avenue, Suite 2104
                                               New York, NY 10170
                                               (212) 434-0100

                                               Attorney for Schiff Food Products
                                               Co., Inc.


                                          20
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 26 of 27 PageID: 381




                                      21
Case 2:18-cv-09017-SDW-CLW Document 34 Filed 08/19/19 Page 27 of 27 PageID: 382




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2019, I electronically filed the

 foregoing Brief with the Court by using the CM/ECF system. All parties to the case

 have been served through the CM/ECF system.


 August 19, 2019                                Respectfully submitted,

                                                s/ Joseph E. Boury
                                                Joseph E. Boury
                                                LITCHFIELD CAVO LLP
                                                420 Lexington Avenue, Suite 2104
                                                New York, NY 10170
                                                (212) 434-0100

                                                Attorneys for Schiff Food Products
                                                Co., Inc.




                                           22
